DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “MFD” was not defined in the claim.  In “a difference between a maximum and a minimum”, the terms “a maximum” and “a minimum” are not defined. It is 
Claim 1 includes the following terms; “use wavelength” and “ideal butting loss” that are relative terms that are not static not allowing for a measurable claim boundary to be created.  These terms are relative terms which renders the claim indefinite. “Use wavelength” and “ideal butting loss” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 states only one of the fibers can have a coating resin layer followed by a statement that says both fibers have a coating resin layer and a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The other claims listed are rejected because they include the language of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 6,817,784 B2) in view of Hirano et al (US 7,233727 B2).
Nakamura teaches a module comprising an optical fiber line (1, Fig. 1) comprising:

a single mode optical fiber (20) fusion-spliced to the highly non-linear optical fiber (10) and having a core (D2) and a cladding surrounding the core and having a refractive index lower than a refractive index of the core (inherent to single-mode fibers) (C1 L22-38);
an MFD transition portion (L) constituted by end portions (10a, 20a) of both the highly non-linear optical fiber (D1) and the single mode optical fiber (D2) which butt to each other with a fusion point (30) of the highly non-linear optical fiber (10) and the single mode optical fiber (20) interposed therebetween (Fig. 1), the MFD transition portion being defined as a section in which a mode field diameter at a use wavelength changes such that a difference between a maximum value and a minimum value is 0.3 µm or more for 100 µm (1 mm, C7 L38-48, which encompasses 100 µm) which is a distance along a fiber longitudinal direction (Figs. 3 and 4A-B),
wherein a splicing loss of the highly non-linear optical fiber and the single mode optical fiber at a wavelength of 1550 nm is less than an ideal butting loss (C6 L52-56),
a total length of the MFD transition portion which is defined along the fiber longitudinal direction is 10 mm or less (Fig. 3, less than 6 mm),
a mode field diameter at the use wavelength increases monotonically to a first surface (10a) of the end portion of the highly non-linear optical fiber (10) positioned at the fusion point (30) from a second surface (at L) separated from the first surface by 50 µm or more and 300 µm or less in a region interposed between the first surface and the second surface (at L) (see Fig. 1, the size increases monotonically from L to 10a, which must include 50 to 300 µm since the total In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003);
wherein the total length of the MFD transition portion is 2 mm or less (where the MFD portion ends can be chosen at any length under 6 mm), and a length of a portion constituting a part of the highly non-linear optical fiber of the MFD transition portion which is defined along the fiber longitudinal direction is 1.5 mm or less (there are no characteristics of this “portion” that would exclude it from being defined as the portion of the fiber (10) that is 1.5 mm or less); and
wherein a butting region (at 30) constituted by the end portion (10a) of the highly non-linear optical fiber (10) and the end portion (20a) of the single mode optical fiber (20) and including the fusion point (30), is protected by being coated and housed in a metal housing reinforcing sleeve (C10 L31-34) configured to house the optical fiber line (1).
Nakamura does not teach expressly the index profile of the non-linear fiber or details of the dopants used.
Hirano teaches a highly non-linear optical fiber (Figs. 1-3) that is fusion spliced to a single-mode fiber (C11 L65-67) comprising a depressed portion (2b) surrounding the core (2a) and having a refractive index lower than a refractive index of the core (see Figs. 1-3 portions b), and a cladding (15) surrounding the depressed portion (2b) and having a refractive index lower than the refractive index of the core and higher than the refractive index of the depressed portion (see Figs. 1-3 portions b).  Hirano further teaches wherein the highly non-linear optical fiber is comprised of silica glass (C7 L4-10), and at the stationary portion of the highly non-linear 2) as a dopant that raises the glass refractive index at the wavelength of 1550 nm (C7 L4-10), the depressed portion is free from the refractive index increaser and contains the refractive index reducer, and the cladding is free from the refractive index reducer C7 L4-10).
Nakamura and Hirano do not state the splicing loss is one-fifth or less than ideal butting loss or the ideal butting loss being calculated based on mismatching between mode field diameters of both the highly non-linear optical fiber and the single mode optical fiber at stationary portions excluding the MFD transition portion at a wavelength of 1550 nm.
Nakamura discloses reducing splicing loss from an ideal splicing (C6 L52-56) so it would have been obvious to one of ordinary skill in the art at the time of effective filing to try less than a fifth of the ideal loss, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Further, the way an ideal butting loss is calculated does not add any structural limitations to the claim and while features of an apparatus may be recited either structurally or functionally, claims directed to an 
Nakamura and Hirano are analogous art because they are from the same field of endeavor, optical fiber splicing.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the line taught by Nakamura to use the highly non-linear fiber taught by Hirano.
The motivation for doing so would have been to be able to flatten the chromatic dispersion over a wider wavelength band (Hirano, C7 L50-52).
Nakamura and Hirano do not state that the single mode fiber is compliant with G.657.A1 of ITU-T, but Nakamura teaches use of a standard single mode fiber (C1 L30-32) and so it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try using a fiber with the G.657.A1 standard of ITU-T, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Nakamura identifies using a standard fiber and industry standards are known and one of ordinary skill would expect a fiber that is compliant to an industry standard to succeed in Nakamura since a standard fiber is suggested.
Finally, claim 9 recites the butting region protected by the resin or the reinforcing sleeve has a strength of 200 kpsi or more and claim 11 recites a breaking strength in a tensile strength test, which are both functions of the structure and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Hirano as applied to claim 1 above, and further in view of Bookbinder et al (US 2018/0224607 A1).
Nakamura and Hirano teach the optical fiber line previously discussed.
Nakamura and Hirano do not teach expressly wherein, at the stationary portion of the highly non-linear optical fiber, the depressed portion contains fluorine having an area concentration of 0.4 x 106 ppm-µm2 or more and 3.2 x 106 ppm-µm2 or less as the refractive index reducer.
Bookbinder teaches an optical fiber with a depressed cladding portion that contains fluorine having an area concentration of 0.4 x 106 ppm-µm2 or more and 3.2 x 106 ppm-µm2 or less as the refractive index reducer (Fig. 10B, P0186).
Nakamura, Hirano and Bookbinder are analogous art because they are from the same field of endeavor, optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the depressed cladding portion of Nakamura to use the concentration values of Fluorine taught by Bookbinder.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Hirano as applied to claim 1 above, and further in view of O’Toole et al (US 6,336,749 B1).
Nakamura and Hirano teach the optical fiber line previously discussed.
Nakamura and Hirano do not teach expressly wherein, at the end portion of the highly non-linear optical fiber, an outer diameter of the cladding of the highly non-linear optical fiber decreases or increases monotonically from the stationary portion of the highly non-linear optical fiber to the stationary portion of the single mode optical fiber.
O’Toole teaches at an end portion of an optical fiber (210), an outer diameter of the cladding of the fiber increases monotonically from a stationary portion of the fiber to a stationary portion of another fiber (40) (Fig. 6, C9 L13-45).
Nakamura, Hirano and O’Toole are analogous art because they are from the same field of endeavor, optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the cladding portion of Nakamura to use the tapered claddings taught by O’Toole.
The motivation for doing so would have been to lower total splice loss (O’Toole, C9 L13-15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Hirano as applied to claim 1 above, and further in view of Tanaka et al (US 6,421,484 B2).
Nakamura and Hirano teach the optical fiber line previously discussed.
Nakamura and Hirano do not teach expressly wherein at least one of the highly non-linear optical fiber and the single mode optical fiber has a coating resin layer surrounding the cladding and containing a colorant, and in a configuration in which both the highly non-linear optical fiber and the single mode optical fiber have the coating resin layer, the coating resin layers of the highly non-linear optical fiber and the single mode optical fiber include colorants of different colors, respectively.
Tanaka teaches an optical fiber spliced to another optical fiber that has a coating resin layer surrounding the cladding and containing a colorant, and in a configuration in which both the fibers have the coating resin layer, the coating resin layers of the fibers include colorants of different colors, respectively (C18 L33-45).
Nakamura, Hirano and Tanaka are analogous art because they are from the same field of endeavor, optical fibers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fibers of Nakamura to use the colorant layers as taught by Tanaka.
The motivation for doing so would have been be able to distinguish the lines from each other (Tanaka, C18 L33-45).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the 112 second rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the optical fiber line with the claimed highly non-linear optical fiber fusion spliced to a single mode fiber with the MFD transition portion claimed in combination with at the stationary portion of the highly non-linear optical fiber, an outer diameter of the core is 2.5 µm or more and 4.0 µm or less, an outer diameter ratio of the depressed portion to the core is 1.8 or more and is 3.2 or less, a relative refractive index difference of a maximum refractive index of the core to an average refractive index of the cladding is 1.3% or more and 2.0% or less, and a relative refractive index difference of a minimum refractive index of the depressed portion to the average refractive index of the cladding is -1.0% or more and - 0.5% or less, and the stationary portion of the highly non-linear optical fiber has an effective area of 10 µm2 or more and 30 µm2 or less at the wavelength of 1550 nm, the mode field diameter of 3.5 µm or more and 5.0 µm or less at the wavelength of 1550 nm, a chromatic dispersion of -3.0 ps-km—nm-1 or more and 1.5 ps-km- nm-1 or less at the wavelength of 1550 nm, and a non-linear coefficient of 7 W-1 km-1 or more and 20 W-1 km-1 or less at the wavelength of 1550 nm, or 

in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883